DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent (JP 3,753,410).
Regarding claim 1, JP’410 disclose a connector head assembly for an electrical cable (10) attached to one or more receptacle connectors, the connector head assembly comprising:
a plastic mold elongate (31) having a longitudinal extent that is longer than a height or width thereof, wherein the elongate is configured to encase a terminal end (11) of the electrical cable coupled to the one or more receptacle connectors (20) inside the elongate; and
a pull tab (33) pivotally attached to the elongate on an upper surface thereof, wherein a pulling force applied to the pull tab is configured to separate the one or more receptacle connectors from a receptacle in which the one or more receptacle connectors are configured to be held.
JP’410 substantially disclosed the claimed invention except the mention the elongate is an elongate overmold in which one skill in the art understood the elongate was formed by overmold process.
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Regarding claim 2, in the modified connector head assembly, JP’410 disclose the elongate overmold and the pull tab are integrally formed such that the pivotal attachment of the pull tab is formed as a living hinge (32) integrated into an outer surface of the elongate overmold.

Regarding claim 3, in the modified connector head assembly, JP’410 disclose the elongate overmold and the pull tab are integrally formed such that the pivotal attachment of the pull tab is formed as a living hinge (32) integrated into an outer surface of the elongate overmold.

Regarding claim 4, in the modified connector head assembly, JP’410 disclose the pull tab pivots from an open position, in which the pull tab extends away from the upper surface of the elongate overmold, to a closed position, in which the pull tab extends parallel to the longitudinal extent (see Figs 2-3).

Regarding claim 5, in the modified connector head assembly, JP’410 disclose at least a portion (33b, 33c) of the pull tab is configured to sit below the upper surface of the elongate overmold when the pull tab is in the closed position.

Regarding claim 6, in the modified connector head assembly, JP’410 substantially disclosed the claimed invention except the pull tab is formed as a separate part from the elongate overmold and releasably attaches to the elongate overmold.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the pull tab separate from the elongate for ease of manufacturing, since it has been held that constructing a formerly integrally structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 7, in the modified connector head assembly, JP’410 disclose an attachment portion (E1, 33b, 33c) of the pull tab slides onto a mating structure (36) of the elongate overmold, preventing relative movement between the attachment portion and the elongate overmold in a direction perpendicular to the longitudinal extent.
[AltContent: textbox (E2)][AltContent: textbox (E1)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    298
    306
    media_image1.png
    Greyscale


Regarding claim 8, in the modified connector head assembly, JP’410 disclose the pull tab includes the attachment portion (E1) that is configured to remain stationary relative to the elongate overmold, and a pivotal portion (32) that is configured to pivot relative to the elongate overmold.

Regarding claim 9. in the modified connector head assembly, JP’410 disclose the attachment portion and the pivotal portion are integrally formed such that the pivotal attachment of the pull tab is formed as a living hinge (32) attaching the attachment portion to the pivotal portion.

Regarding claim 10, in the modified connector head assembly, JP’410 disclose the pivotal portion is configured to pivot into a closed position in which the pivotal portion covers the upper surface and at least one side surface of the elongate overmold.

Regarding claim 11, in the modified connector head assembly, JP’410 disclose the pivotal portion includes at least one side wall (E2), wherein the at least one side wall is configured to sit below the upper surface of the elongate overmold when the pivotal portion is in the closed position.

Regarding claim 12, in the modified connector head assembly, JP’410 disclose the pivotal portion includes two opposed side walls (E2), wherein the two opposed side walls are configured to sit below the upper surface of the elongate overmold when the pivotal portion is in the closed position.

	Regarding claim 13, in the modified connector head assembly, JP’410 disclose the elongate overmold is further configured to receive the electrical cable through an aperture (35) in a first end of the elongate overmold, wherein the electrical cable is configured to extend through the aperture, parallel to the longitudinal extent.

Regarding claim 14, in the modified connector head assembly, JP’410 disclose the elongate overmold is further configured to hold the one or more receptacle connectors (20) extending from a bottom side (E3) of the elongate overmold near a second end thereof that is opposed to a first end.
[AltContent: arrow]
    PNG
    media_image2.png
    169
    377
    media_image2.png
    Greyscale

[AltContent: textbox (E3)]
	
Regarding claim 15, in the modified connector head assembly, JP’410 substantially disclosed the claimed invention except the one or more receptacle connectors are a USB-C power bank connector.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent (JP 2003100390).
Regarding claim 16, JP’390 disclose a connector head assembly for an electrical cable (7) attached to one or more receptacle connectors, the connector head assembly comprising:
an elongate (2) having a longitudinal extent that is longer than a height or width thereof, wherein the elongate is configured to encase a terminal end (not shown) of the electrical cable coupled to the one or more receptacle connectors inside the elongate, wherein the terminal end (6) of the one or more receptacle connectors protrude from a first portion of an underside of the elongate in a direction perpendicular to the longitudinal extent, wherein a second portion of the underside includes a cavity (E4) configured to receive a portion of a finger for applying a force in the direction perpendicular to the longitudinal extent.
JP’390 substantially disclosed the claimed invention except the mention the elongate is an elongate overmold in which one skill in the art understood the elongate was formed by overmold process.
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

[AltContent: textbox (E4)][AltContent: ]
    PNG
    media_image3.png
    351
    400
    media_image3.png
    Greyscale


Regarding claim 17, in the modified connector head assembly, JP’390 substantially disclosed the claimed invention except for the shape of the cavity is as an arch.
It would have been obvious matter of design choice to change the cavity shape as an arch, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 18, in the modified connector head assembly, JP’390 substantially disclosed the claimed invention except the size of the second portion is wider than the first portion.
It would have been an obvious matter of design choice to change the size of the second portion a wider size than the first portion, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

Regarding claim 19, in the modified connector head assembly, JP’390 disclose the connector head assembly is configured to fit within a channel (11) in a housing base (10), wherein a lateral side of the elongate overmold includes a key element (4a) configured to mate with a matching key element (11a) in the channel of the housing base.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833